Citation Nr: 1001119	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  08-03 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.	Entitlement to service connection for Meniere's disease of 
the right ear.

2.	Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

3.	Entitlement to service connection for hepatitis C.

4.	Entitlement to service connection for a left leg disorder.

5.	Entitlement to service connection for a left toe disorder.

6.	Entitlement to service connection for hypothyroidism.

7.	Entitlement to a total disability evaluation based upon 
individual unemployability (TDIU) due to service-connected 
disabilities.




REPRESENTATION

Appellant represented by:	Katie L. Ambler, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1971 to 
June 1973, with additional periods of service in the Marine 
Corps Reserves.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The Veteran and his spouse testified before the undersigned 
Veterans Law Judge at a June 2009 hearing conducted via 
videoconference.  A transcript of the hearing is of record.

This case was brought before the Board in September 2009, at 
which time the claim was remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the Veteran in 
the development of his claim, to include obtaining additional 
service records and providing the Veteran with a VA 
examination.  The case is once again before the Board for 
appellate consideration of the issue on appeal.


The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

As noted in the INTRODUCTION above, this appeal was remanded 
in September 2009 with instructions to the AOJ to obtain the 
Veteran's entire Official Military Personnel File (OMPF) as 
well as details regarding the Veteran's unit assignment and 
possible participation in combat activities in the Republic 
of Vietnam.  In addition, the Veteran's claim of service 
connection for Meniere's disease was remanded to provide the 
Veteran a VA examination to determine whether there is an 
etiological relationship between the Veteran's current 
disorder and his active service.  To date, no action has been 
undertaken with respect to the Board's September 2009 remand.  

A remand by the Board confers on the appellant, as a matter 
of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand 
orders of the Board are not complied with, the Board itself 
errs in failing to ensure compliance.  As such, another 
remand, with ensuing delay, is unfortunately required.

The RO denied service connection for hepatitis C, a left leg 
disorder, a left toe disorder, hypothyroidism and entitlement 
to TDIU in a March 2008 rating decision.  The Veteran then 
submitted a timely Notice of Disagreement (NOD) with the RO 
denial in April 2009.  See 38 C.F.R. § 20.305 (2009).  The RO 
has not issued a statement of the case (SOC) to the Veteran 
which addresses his NOD.  The United States Court of Appeals 
for Veterans Claims (Court) has made it clear that the proper 
course of action when a timely notice of disagreement has 
been filed is to remand the matter to the RO.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  Appropriate action, including 
issuance of a statement of the case, is now necessary with 
regard to this issue.  38 C.F.R. § 19.26 (2009).  The Veteran 
will then have the opportunity to file a timely substantive 
appeal if he wishes to complete an appeal.

Accordingly, the case is REMANDED for the following action:

1.	Issue a statement of the case with 
respect to the issues of entitlement to 
service connection for hepatitis C, a 
left leg disorder, a left toe disorder, 
hypothyroidism and entitlement to TDIU.  
All appropriate appellate procedures 
should then be followed.  The Veteran 
should be advised that he must complete 
his appeal of this issue by filing a 
timely substantive appeal following the 
issuance of a statement of the case.

2.	Request from the National Personnel 
Records Center (NPRC) in St. Louis, 
Missouri, or other appropriate source, 
the appellant's entire Official 
Military Personnel File (OMPF), 
including basic and extended service 
personnel records, administrative 
remarks, disciplinary actions against 
the Veteran, evaluations and orders.

3.	Contact the Marine Corps Historical 
Center (MCHC) and seek to obtain 
specific details of the Veteran's unit 
assignment as well as any involvement 
of the Veteran's unit in combat 
activities in the Republic of Vietnam 
at the time the Veteran is shown to 
have served in Vietnam.  In this 
regard, the Board again notes the 
Veteran has verified active duty from 
July 1971 to June 1973.

Regarding actions #2 and #3, efforts to 
obtain the foregoing records must 
continue until it is determined that 
they do not exist or that further 
attempts to obtain them would be 
futile.  The non-existence or 
unavailability of such records must be 
verified by each Federal department or 
agency from whom they are sought and 
this should be documented for the 
record.  38 U.S.C.A. § 5103(A); 
38 C.F.R. § 3.159(c)(2).

4.	Schedule the Veteran for a VA 
audiological examination for the 
purpose of ascertaining the etiology of 
his Meniere's disease of the right ear.  
The claims file, including a copy of 
this REMAND, must be made available to 
the examiner for review, and the 
examination report should reflect that 
such a review was accomplished.  Any 
necessary testing should be 
accomplished.  After reviewing the 
record and examining the Veteran, the 
examiner should provide an opinion as 
to whether the Veteran's Meniere's 
disease of the right ear is more likely 
than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), 
or less likely than not (i.e., 
probability less than 50 percent), 
etiologically related to his active 
service.  A detailed rationale should 
be provided for all opinions.  

5.	After completing the above, and any 
other development deemed necessary, 
readjudicate the Veteran's claim based 
on the entirety of the evidence.  If 
the benefits sought on appeal are not 
granted to the appellant's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.   





The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



